Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on August 29, 2022. Claims 1-7 were pending in the Application. Claims 1-7 have been canceled. New claims 8-15 have been added. Claims 8, 14, and 15 are the independent claims, the remaining claims depend, directly or indirectly, on claim 8. Thus claims 8-15 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of claims 1-7 in the Non-Final Rejection Office Action dated June 02, 2022, Applicant has canceled claims 1-7 therefore, rendering all interpretations and rejections in regards to claims 1-7 moot.

Claim Interpretation – Intended Use
Regarding claim 8, Examiner notes that the following limitation: “acquirer code configured … server control processor to acquire …, and generator code configured … server control processor to generate …,” are intended uses of “server control processor,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 9, Examiner notes that the following limitation: “wherein the display … push notification which is operable to launch …” is an intended use of “push notification,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 11, Examiner notes that the following limitation: “… the link information being operable to launch …” is an intended use of “link information,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


New Matter Situations
Claim 8 recites “generator code … describing locations of interest in a vicinity …” 
According to specification, [0020], recites “… (as described later, useful information about stores or the like in the vicinity of the payment location).” The specification is silent as to the “locations of interest in a vicinity” limitation, therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claims 14 and 15. (See MPEP § 2163.06 and MPEP § 608.04(a))

Written Description
Claim 8, recites “at least one memory configured to store …, at least one server control processor configured to operate …: acquirer code configured to cause …, and generator code configured to cause …, … a receiver configured to receive …, and a display configured to display …” The specification is silent as to a specific “configuration of at least one memory to store …”; a specific “configuration of at least one server control processor to operate …”, a specific “configuration of acquirer code to cause …”; a specific “configuration of generator code to cause …”; a specific “configuration of a receiver to receive …”; and a specific “configuration of a display to display …” Thus, the specification does not inform one of ordinary skill as to a specific “configuration of at least one memory to store”; a specific “configuration of at least one server control processor to operate”; a specific “configuration of acquirer code to cause …”; a specific “configuration of generator code to cause …”; a specific “configuration of a receiver to receive”; and a specific “configuration of a display to display” and lacks support for the claim language. MPEP § 2161.01 (I) recites “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”  Therefore, the specification does not inform one of ordinary skill as to how the functional limitations of claim 8 are to be performed, and lacks support for the claim language. Therefore, the written description is not necessarily met. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 8, recites “acquirer code configured …, location information indicating a payment location …;” Specification, [0012] and [0017]-[0018], recites “… location information indicating a payment location ...” As the specification does not sufficiently describe how the function of “indicating” is performed, the written description requirement is not met. MPEP § 2161.01 (I) recites “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”  Therefore, the specification does not inform one of ordinary skill as to how the functional limitations of claim 8 are to be performed, and lacks support for the claim language. The written description is also not necessarily met when the claim language appears ispsis verbis in the specification. Additionally, similar language is recited in claims 14 and 15. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 14, recites “A method of locating a user terminal, … the method comprising: acquiring, from a settlement device …; generating regional information …; transmitting the generated …” Specification, [0017], recites “… acquiring location information indicat-ing a payment location…” and [0037], recites “… interface for acquiring fare information …”; [0017], recites “… generating regional information …”; and [0017], recites “… transmitting the regional information generated” does not sufficiently describe how the functions are performed or the results are achieved. MPEP § 2161.01 (I) recites “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”  Therefore, the specification does not inform one of ordinary skill as to how the functional limitations of claim 14 are to be performed, and lacks support for the claim language. Therefore, the written description is not necessarily met. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis












Claim 14 recites “A method of locating a user terminal, the method performed … communicably connected to a user terminal …;” There is insufficient antecedent basis for the limitations “user terminal” in the claims. It is not clear if “user terminal” are different user terminals or the same user terminal as being claimed. For purposes of examination, the claim is interpreted as follows, “user terminal” is the same user terminal, and not different user terminals. Additionally, similar language is recited in claim 15. (See MPEP § 2173.05 (e))

Means-Plus-Function
Claim 8 recites “a network interface configured to transmit …”
Claim 9 recites “… application being configured to control …”
Claim 10 recites “… application being configured to: process …, and control …”
The claim limitations above do not use the word "means" but is being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation uses generic placeholders that are coupled with functional language, "acts", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitation invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP § 608.01 (o) and § 2181.

Unclear Scope
Claim 9 recites “wherein the display displays a portion of the regional information …” The claim and specification is silent as to what a “portion” is defined as. Merriam-Webster dictionary defines “portion” as “an often limited part of a whole”, and implementing this definition in regards to “the regional information”, it is unclear what portion of the regional information is being displayed. Therefore, the scope of the claim is unclear. Additionally, similar language is recited in claims 10-11. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 15 recites “A non-transitory computer-readable recording medium … thereon instructions executable by at least one processor to perform a method …” The claim and specification are silent as to what performs the “instructions executable” step. It is unclear if the at least one processor is executing the instructions or just has the capability to execute the instructions, as executable connotes the capability to execute, and not actually executing. Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al (U. S. Patent Application Publication No. 20120041675 A1), herein referred to as Juliver, and in further view of Pao et al (U. S. Patent Application Publication No. 20190171943 A1), herein referred to as Pao.
Regarding claims 8 and 14-15, Juliver discloses a system for locating a user terminal, the system comprising a settlement server (FIG. 1, items 32, 36, and [0054]) and the user terminal (FIG. 1, item 60, and [0064]) communicably connected to each other, the settlement server including: at least one memory (FIG. 2, items 108, 120, and [0050]) configured to store computer program code,
at least one server control processor (FIG. 2, item 104, and [0050]) configured to operate as instructed by the computer program code, the computer program code including: acquirer code configured to cause at least one of the at least one server control processor to acquire, from a settlement device (FIG. 1, items 32, 36, and [0054]) different than the user terminal (FIG. 1, item 60, and [0064]), location information indicating a payment location of the user terminal responsive to a payment interaction of the user terminal with the settlement device, the payment location being determined based on a location of the settlement device (FIG. 1, item 32, and [0055] and [0076]), and …
Juliver does not specifically disclose, however, Pao discloses generator code configured to cause at least one of the at least one server control processor to generate regional information based on the location information, the regional information describing locations of interest in a vicinity of the location information (FIG. 4, item 410-480, and [0049]-[0055]), and
a network interface configured (FIG. 8, items 808, 810, and [0085]) to transmit the regional information to the user terminal ([0024]-[0025]), the user terminal including: a receiver configured to receive the regional information sent from the settlement server ([0024]-[0025]), and
a display configured to display the regional information (FIG. 2, items 202-232, and [0024]-[0025] and [0034]) …
With respect to claim 15, Pao discloses a non-transitory computer-readable recording medium ([0092]) having recorded thereon instructions executable by at least one processor to perform a method of locating a user terminal, the method including: …
Pao discloses automatic generation of human-understandable geospatial descriptions. It would have been obvious to one of ordinary skill in the art to include automatic generation of human-understandable geospatial descriptions, as in Pao, to improve and/or enhance the technology of coordinating transportation service, as in Juliver, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a map view within the transportation application with a “pin” dropped at the desired pick-up location to overcome the difficulty for ride requestors and ride providers to find each other for pick up. Generating the human-understandable geospatial descriptors may include identifying a human-visible feature in the vicinity of the meeting location that is associated (e.g., in encoded map data) with a label, selecting, based on a machine learning model for generating human-understandable descriptions of locations, a reference expression relative to the identified feature, and applying a grammar-based constructor to the label associated with the identified feature and the selected reference expression to form the human understandable geospatial descriptor. The human-understandable geospatial descriptor may then be served to computing devices operated by the ride requestor and/or the ride provider for presentation to the two parties.
Regarding claim 9, Juliver and Pao disclose the limitations of claim 8. Juliver does not specifically disclose, however, Pao discloses the system according to claim 8, wherein the user terminal further includes a terminal control processor (FIG. 6, item 602, and [0060]) and an information service application (FIG. 6, item 604, 606, and [0060]-[0062) executing on the terminal control processor, the information service application being configured to control the display to display the regional information (FIG. 6, item 604, 606, and [0062]-[0063]), and
wherein the display displays a portion of the regional information as a push notification which is operable to launch the information service application ([0029] and [0033]-[0034]).
Pao discloses automatic generation of human-understandable geospatial descriptions. It would have been obvious to one of ordinary skill in the art to include automatic generation of human-understandable geospatial descriptions, as in Pao, to improve and/or enhance the technology of coordinating transportation service, as in Juliver, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to generate human-understandable geospatial descriptors and serve the descriptors to ride requestors and ride providers, so that the transportation management systems may improve the efficiency of pick-ups for the ridesharing service, and reduce frustration for both ride requestors and ride providers when basic location information provided in a ride request is insufficient to facilitate an efficient and timely rendezvous between the parties.
Regarding claim 12, Juliver and Pao disclose the limitations of claim 8. Juliver further discloses the system according to claim 8, wherein the settlement device is installed in a taxi (FIG. 1, items 32, 36, 40, and [0054]).

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al (U. S. Patent Application Publication No. 20120041675 A1), herein referred to as Juliver, in further view of Pao et al (U. S. Patent Application Publication No. 20190171943 A1), herein referred to as Pao, and in further view of Hammad et al (U. S. Patent Application Publication No. 20160350809 A1), herein referred to as Hammad.
Regarding claim 10, Juliver and Pao disclose the limitations of claim 8. Juliver and Pao do not specifically disclose, however, Hammad discloses the system according to claim 8, wherein the user terminal further includes a terminal control processor and a payment application (FIG. 1, item 60, and [0064] and [0076]) executing on the terminal control processor, the payment application being configured to: process the payment interaction of the user terminal with the settlement device ([0048] and [0142]-[0148]), and control the display to display at least a portion of the regional information ([0079], [0082]-[0083], and [0135]).
Hammad discloses mobile location notifications. It would have been obvious to one of ordinary skill in the art to include mobile location notifications, as in Hammad, and to include automatic generation of human-understandable geospatial descriptions, as in Pao, to improve and/or enhance the technology of coordinating transportation service, as in Juliver, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a method of obtaining location-based validation of a given commercial transaction establishing a session with a wireless customer relating to a commercial transaction. The current position of the wireless device is compared to an expected location or region relating to the merchant. A validation response to the request is returned, the validation response relates to validation of the given transaction, if the comparison results in an appropriate match
Regarding claim 11, Juliver and Pao disclose the limitations of claim 8. Juliver, Pao, and Hammad disclose the limitations of claim 10.  Juliver and Hammad do not specifically disclose, however, Pao discloses the system according to claim I 0, wherein the payment application further controls the display to display link information in association with the portion of the regional information, the link information being operable to launch the information service application ([0033]-[0035]).
Pao discloses automatic generation of human-understandable geospatial descriptions. It would have been obvious to one of ordinary skill in the art to include automatic generation of human-understandable geospatial descriptions, as in Pao, and to include mobile location notifications, as in Hammad, to improve and/or enhance the technology of coordinating transportation service, as in Juliver, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to generate human-understandable geospatial descriptors and serve the descriptors to ride requestors and ride providers, so that the transportation management systems may improve the efficiency of pick-ups for the ridesharing service, and reduce frustration for both ride requestors and ride providers when basic location information provided in a ride request is insufficient to facilitate an efficient and timely rendezvous between the parties.
Regarding claim 13, Juliver and Pao disclose the limitations of claim 8. Juliver, Pao, and Hammad disclose the limitations of claim 10. Juliver and Pao do not specifically disclose, however, Hammad discloses the system according to claim I 0, wherein the settlement device is installed in a store operating in a mobile vehicle (FIG. 1, items 106, 108, and [0025], [0027]-[0028], [0045], and [0048]).
Hammad discloses mobile location notifications. It would have been obvious to one of ordinary skill in the art to include mobile location notifications, as in Hammad, and to include automatic generation of human-understandable geospatial descriptions, as in Pao, to improve and/or enhance the technology of coordinating transportation service, as in Juliver, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the method and systems to use a mobile phone for independent verification of a commercial transaction based on proximity of the wireless device to the location of the transaction. To this end, certain technologies are emerging to allow not only targeted marketing and advertising to consumers based on their location, but also to allow wireless phone users to pay for goods and services using their cell phone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Glasgo (U. S. Patent Application Publication No. 20130117155 A1) – Transaction Validation by Location Based Services (LBS)
Glasgo recites a commercial transaction is associated with a current location of a wireless device having location services enabled at the time of the transaction. The current location is compared to an entry in a database of associated merchants accepting transactions to the locations that they handle such transactions. If a match in location is found, the transaction may be validated. If the wireless device registered as the device of the person believed to be conducting the transaction is not at an expected or acceptable location at the time of the transaction, then the transaction may be flagged for possible fraudulent activity. At the time of the transaction, a software location-based services (LBS) trigger is initiated to request validation of the transaction based on the wireless device's current location. Glasgo not used as cited references better disclose the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692